Citation Nr: 1643115	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  04-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability, to include amblyopia.  


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the above claimed benefit.

In June 2006, the Board denied the entitlement to service connection for a bilateral eye disorder.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2008, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.

In November 2008 and May 2009, the Board remanded the claim for additional development.

In May 2010, the Board denied service connection for a bilateral eye disorder.  The Veteran appealed the Board's decision to the Court, which, in March 2011, on the basis of a Joint Motion, vacated the denial and remanded the matter to the Board for further action.

In February 2012, the Board remanded the claim for additional development.

In September 2013, the Board denied the entitlement to service connection for a bilateral eye disorder, to include amblyopia and macular degeneration.

The Veteran appealed the Board's decision on the issue of amblyopia to the Court which, in January 2014, on the basis of a Joint Motion, vacated the denial and remanded the issue of entitlement to service connection for a bilateral eye disorder, to include amblyopia, to the Board for further action.

The Board remanded the claim in March 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In October 2016, the Board received notification that the Veteran has died.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010 (b) (2015). 


ORDER

The appeal is dismissed.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


